Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so would permit the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-5, 7-9, 11-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190052528 (Yoshimura) in view of US 20160119189 (Choi) further in view of US 10230573 (Rasenen). 
Regarding claim 1, Yoshimura teaches or suggests a method, comprising:
instantiating a plurality of Virtual Network Functions (VNFs) in a communication network to support a network service, the plurality of VNFs include a first VNF and a second VNF (¶¶48, 186 “VNF1” and “VNF2”);
determining a priority value for each VNF of the plurality of VNFs (¶186 “priority”);
assigning, by the VNF controller to each VNF of the plurality of VNFs, the priority value determined for each VNF of the two or more plurality of VNFs (id.);
monitoring a set of resources allocated to each VNF (id. “resources”); 
determining the first VNF requires additional network resources (id. “requires more resources”);
releasing one of the one or more network resources from the set of resources allocated to the second VNF based on the priority value assigned to the first VNF and the priority value assigned to the second VNF(¶ 194 “released”);and 
allocating the one or more network resources released by the second VNF to the first VNF (id. “allocated”).
Yoshimura does not expressly disclose a VNF controller.
Choi teaches or suggests a VNF controller (¶ 42).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Yoshimura’s orchestration and Choi’s VNF controller to perform the aforementioned operations by the VNF controller.  A reason to so would have been to employ a known component to achieve a predictable result.
Yoshimura does not expressly disclose the priority value for each VNF is determined based on a physical location of at least one network resource allocated to that VNF.  
Rasanen teaches or suggests a priority value for each VNF is determined based on a physical location of at least one network resource allocated to that VNF (4:55-65 proximity may be based on issues like the entities reside on the same and indicated by a priority 7:53-58 proximity between physical locations).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Yoshimura’s orchestration, Choi’s VNF controller, and Rasanen’s bases so the priority value for each VNF is determined based on a physical location of at least one network resource allocated to that VNF.  A reason to so would have been to employ a known basis to achieve a predictable result.  
Regarding claim 3, the aforementioned combination teaches or suggests determining the priority value assigned to the second VNF is lower than the priority value assigned to the first VNF (Yoshimura, ¶ 186).
Regarding claim 4, the aforementioned combination teaches or suggests releasing the one or more network resources further comprises: instructing, by the VNF controller, the second VNF to release the at least one or more network resources (Yoshimura ¶ 194, Choi ¶ 42).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to instruct, by the VNF controller, the VIM to allocate the one or more network resources released by the second VNF to the first VNF.  A reason to so would have been to employ a known component to achieve a predictable result.
Regarding claim 5, the aforementioned combination teaches or suggests a Virtualized Infrastructure Manager (VIM) (Yoshimura, ¶¶ 27, 78, 103).
Regarding claim 7, the aforementioned combination teaches or suggests the VNF controller includes at least one of a Virtual Network Functions Manager (VNFM), a Virtual Network Functions Orchestrator (VNF-O), or an Element Manager (EM) (Yoshimura, ¶¶ 4-8, Choi, ¶ 42). 
Regarding claim 8, the aforementioned combination teaches or suggests the one or more network resources allocated to each VNF includes at least one of a virtual server resource, a virtual compute resource, or a virtual storage resource (Yoshimura, ¶ 4).
Regarding claims 9, 11-13, 15-17, and 20, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis, and further comprises one or more processors; and a memory having stored thereon instructions which, when executed by the one or more processors, cause the one or more processors to perform the aforementioned operations (Yoshimura, claim 1 apparatus comprising processor, claim 2 instruction unit, claim 11 computer readable medium storing a program).

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Choi further in view of Rasenen and US 20190104022 (Power).
Yoshimura does not expressly disclose determining the first VNF requires the additional network resources further comprises determining the first VNF requires the additional network resources based on at least one of a change in network resource availability, a failure of a network resource, or a Service Level Agreement (SLA).
Power teaches or suggests determining a first VNF requires additional network resources further comprises determining the first VNF requires the additional network resources based on at least one of a change in network resource availability, a failure of a network resource, or a Service Level Agreement (SLA) (¶ 70).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Yoshimura’s orchestration, Choi’s VNF controller, Rasanen’s bases, and Power’s basis to determine the first VNF requires the additional network resources further comprises determining the first VNF requires the additional network resources based on at least one of a change in network resource availability, a failure of a network resource, or a Service Level Agreement (SLA).  A reason to do so would have been to employ a known basis to achieve a predictable result.

Response to Arguments
The arguments have been fully considered and are unpersuasive.  The applicants argue that “Makoto does not appear to disclose or suggest determining the respective priority value for each VNF based on the physical location of at least one network resource allocated to that VNF. 	”  (Resp. 9.)  Rasanen has been added to Yoshimura in view of Cho such that the combination of these references teaches or suggests the limitations as aforementioned.


	Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  
For example,  US 20200221347 determines a first group of virtual network functions of a first network slice instantiated within a software defined network and adapted to perform a first activity that facilitates delivery of a service to wireless equipment of a first user.  Access is facilitated to a second group of virtual network functions of a second network slice responsive to a determination of an occurrence of a condition.
For another example, US 20040083295 discloses utilizing Quality of Service (QoS) to enable network service providers to offer differentiated levels of service to different users.  For example, network service providers may use QoS to set a maximum latency, minimum bandwidth, and other such parameters for data transmitted across a VPN for a particular user.  Furthermore, network service providers may charge a rate proportional to the QoS level (e.g., a lower rate for a basic service, and a higher rate for a premium service).  A Type of Service (ToS) byte within a header of an IP packet may be utilized for specifying QoS.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448